Title: To James Madison from William Crawford, 7 September 1812
From: Crawford, William
To: Madison, James


Sir
Adams County Penna. Septr. 7th. 1812
I hope you will pardon this intrusion in the midst of those momentuous affairs which must now press upon your attention. At the request of Mr. Lloyd I now address you in his behalf. I have witnessed some experiments on his late discovery. I presume not on being competent to decide its merit. But it appears to me worthy of a full & fair trial. As, either in the army or navy, it might be advantageously employed—if success[f]ull. Mr. Lloyd is extremely sollicitous to have the fate of his discovery determined—as, if it shall fail, his family requires his attention to some other pursuits. In the mean time his uncertainty whether he may be soon called on by the government to test his discovery prevents his entering on any business of importance. I understand that he addresses you himself on the subject of his wishes. If consistent with your performance of other public duty—your relieving him from his present anxiety will be highly acceptable to one who is with sincere esteem & High respect your fellow citizen
Wm. Crawford
